Exhibit 10.1

AMENDMENT TO

RETIREMENT AGREEMENT

THIS AMENDMENT (“Amendment”) to the Retirement Agreement by and between ADT,
Inc., a Delaware corporation (“ADT”), The ADT Security Corporation, a Delaware
corporation (the “Company”), and, solely for purposes of Sections 3.E, 11, 14.J,
and 14.K thereof, Prime Security Services TopCo Parent, L.P., a Delaware limited
partnership (“TopCo”), and Timothy J. Whall (the “Executive”), dated as of
September 4, 2018 (the “Retirement Agreement”), is made by and between the
Executive and ADT, the Company, and TopCo, effective as of October 11, 2019 (the
“Amendment Effective Date”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Retirement Agreement.

WHEREAS, the Executive has been serving as member of the ADT Board since his
Retirement Date pursuant to the terms of the Retirement Agreement; and

WHEREAS, the Executive and ADT, the Company, and TopCo have agreed to amend and
modify certain terms of the Retirement Agreement as provided herein, with the
understanding that all other provisions of the Retirement Agreement shall remain
unchanged.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree to amend the Retirement Agreement, effective as of the Amendment Effective
Date, as follows:

1.         Resignation of Board Service.    Notwithstanding Section 2.B.2 of the
Retirement Agreement, the Parties agree that the Executive shall voluntarily
resign his position as a member of the ADT Board effective as of the Amendment
Effective Date. For the avoidance of doubt, the Executive shall continue to
receive the Retainer Fee through the twenty-four (24) month anniversary of the
Retirement Date.

2.         Amendment to Duration of Restrictive Covenants.     Section 6.A of
the Retirement Agreement shall be amended by deleting the single sentence
beginning “Notwithstanding anything herein . . .” and replacing it with the
following language:

“Notwithstanding anything herein to the contrary, for purposes of those
restrictive covenants that survive for a fixed period of time based on the date
on which the Executive’s employment terminates, and solely for those purposes,
such covenants shall survive until May 31, 2021; provided, however, that such
covenants relating to non-solicitation and non-hiring of employees of the
Company Group shall not apply at any time with respect to the solicitation or
hiring of any employee who is an immediate family member of the Executive. For
purposes of clarity, this amends the duration of the restrictive covenants
contained in the following: (i) Section 6(a) of the Amended & Restated
Employment Agreement, dated as of December 19, 2017, (ii) Exhibit A of the ADT
Inc. 2018 Omnibus Incentive Plan Nonqualified Option Award Agreement and the ADT
Inc. 2018 Omnibus Incentive Plan Restricted Stock Unit Award Agreement, both
dated as of January 18, 2018, and (iii) Section 22(b) of the Fourth Amended and
Restated Limited Partnership Agreement of TopCo, dated as of November 7, 2016.”



--------------------------------------------------------------------------------

3.         Miscellaneous. The Retirement Agreement shall remain unchanged and in
full force and effect other than as provided in this Amendment. However, to the
extent that any of the provisions of this Amendment are inconsistent with the
Retirement Agreement, the provisions contained in this Amendment shall govern.
Section 14 of the Retirement Agreement is incorporated herein by reference,
mutatis mutandis, and made a part hereof.

4.        Counterparts. This Amendment may be executed in counterparts, each one
of which shall be deemed an original and all of which together shall constitute
one and the same Amendment.

IN WITNESS WHEREOF, this Amendment has been executed as the date first written
above.

 

EXECUTIVE         Date:  

October 10, 2019

     

/s/ Timothy J. Whall

        TIMOTHY J. WHALL ADT                 ADT INC. Date:  

October 11, 2019

     

/s/ Jeffrey Likosar

        Name:   Jeffrey Likosar         Title:   Executive Vice President &
Chief Financial Officer COMPANY                 THE ADT SECURITY CORPORATION
Date:  

October 11, 2019

     

/s/ Jeffrey Likosar

        Name:   Jeffrey Likosar         Title:   Executive Vice President &
Chief Financial Officer TOPCO                  

PRIME SECURITY SERVICES TOPCO

PARENT, L.P.

        By: Prime Security Services TopCo Parent GP, LLC, its general partner
Date:  

October 10, 2019

     

/s/ Laurie Medley

        Name:   Laurie D. Medley         Title:   Vice President